—Order, Supreme Court, New York County (Diane Lebedeff, J.), entered on or about August 25, 1998, which denied defendant’s motion for summary judgment, unanimously affirmed, without costs.
The IAS Court properly determined that the attorney’s affir*186mation and photographs submitted by plaintiff in opposition to defendant’s motion for summary judgment were sufficient to raise an issue of fact as to whether defendant had constructive notice of the alleged defective condition (see, Zuckerman v City of New York, 49 NY2d 557, 562). Moreover, most of defendant’s contentions in this regard are improperly raised for the first time on appeal (see, Szigyarto v Szigyarto, 64 NY2d 275, 280). Concur — Sullivan, J. P., Nardelli, Rubin, Andrias and Friedman, JJ.